FILED
    Sep 03, 2019
   09:30 AM(ET)
 TENNESSEE COURT OF
WORKERS' COMPENSATION
       CLAIMS
and neck on June 19, 201 7. At the time of the work incident, her earnings resulted in a
workers' compensation rate of $346.78 per week.

       Emory Valley provided authorized treatment for her low back with panel-selected
physician Dr. Cletus McMahon. He diagnosed a left L3-4 herniated disc and a L4-L5
spinal stenosis and performed low-back surgery. Ms. Amendolia also received
authorized treatment for her neck from panel-selected physician Dr. Patrick Bolt, who
placed her at maximum medical improvement (MMI) on April 16, 2018.

                                          Disputed Issues

        The parties disputed the causal relationship of Ms. Amendolia's L4-L5 spinal
stenosis to her work, the degree of permanent medical impairment caused by her work
injury, and the extent of her permanent disability.

                                       Hearing Testimony
                                   Prior Low-Back Complaints

      Addressing the cause of Ms. Amendolia's L4-L5 spinal stenosis, the parties
focused their proof in part on her prior low-back complaints. In July 2011, Ms.
Amendolia traveled to visit her daughter, Jessica L'heureux. During the visit, Ms.
Amendolia developed low-back muscle spasms and "sciatica." She went to the
emergency room twice and treated with muscle relaxers. She testified the pain came on
suddenly and resolved a few days later. She extended her visit but ultimately drove home
and returned to work. Ms. L'heureux confirmed Ms. Amendolia's description of her
2011 complaints.

       Ms. Amendolia denied further treatment for her low-back complaints when she
returned home. 3 However, the medical proof showed she treated with Dr. Pandurang
Miskin in August 2011, reporting "sudden onset of severe back pain radiating to the left
lower extremity." She described the pain as "excruciating," and it continued after her
return. Dr. Pandurang diagnosed lumbar radiculopathy and ordered an MRI, which
showed mild-to-moderate multilevel degenerative and disc and facet changes with
varying degrees of central stenosis and neural foraminal narrowing.

                       Work Injury, Medical Treatment, and Impairment

      Turning to the work injury, Ms. Amendolia assisted cognitively- and
developmentally-disabled adults. On June 19, 2017, a falling resident pulled her to the
3
  Ms. Amendolia denied any prior problems with her low back, left leg, and neck in the history she
provided for the 2017 treatment. In her discovery responses and deposition, she admitted that she sought
treatment for her low back at an emergency room in Tennessee in 2011. During the hearing, she
explained she "honestly forgot about it."

                                                   2
ground. Ms. Amendolia twisted her knee, felt a pop in her back, and had neck pain.

       That same day, she went to the emergency room. A few days later, she went to a
walk-in clinic. There, the provider sent her to physical therapy and referred her to
specialists for her neck and low back.

       In response to the referrals, Emory Valley provided Ms. Amendolia with panels.
She selected Dr. McMahon for her back and Dr. Bolt for her neck.

       Dr. McMahon, a board-certified orthopedic surgeon, saw Ms. Amendolia for low
back and left leg pain. He reviewed a July 14, 2017 MRI, which showed a left L3-L4
herniated disc compressing on the L4 nerve root and significant L4-L5 spinal stenosis
compressing the LS nerve root. He performed surgery and removed the L3-L4 herniated
disc. On February 15, 2018, Dr. McMahon placed Ms. Amendolia at MMI for her low
back and assigned a 23% whole-person impairment rating. He noted that she had lower-
back pain radiating into her left leg and numbness in her third and fourth toe on the left
side. He also recommended that she "no longer do [her] type of work."

       Later, Dr. McMahon responded to a questionnaire from Ms. Amendolia's counsel.
Counsel asked whether her 2017 accident "aggravated and advanced a preexisting
condition, and if so, [(1)] whether the accident contributed more than 50 percent in
causing the aggravation, and (2) whether the work accident was the cause of the
aggravation more likely than not, considering all causes." He answered "yes," stating "it
'aggravated the spinal stenosis and caused the HNP,' herniated disc."

        Dr. McMahon also addressed Ms. Amendolia's 2011 low-back complaints. He
testified, "[S]he told me she had no prior problems." Before his deposition, Dr.
McMahon reviewed the 2011 medical records and compared the 2011 and 2017 MRis.
When asked about the 2011 complaints of low-back pain radiating into her leg, Dr.
McMahon stated the only significance was the indication that Ms. Amendolia
experienced sciatica in the left leg. However, he confirmed that she was able to continue
working with her 2011 low-back complaints, but she was unable to work with her 2017
symptoms. Dr. McMahon testified that he did not see any difference between the two
MRis. Specifically, he saw no difference in the severity on the left L4-L5 neural
foraminal narrowing, but he acknowledged "varying, different ways to interpret [the
MRI]." (Emphasis added).

       Dr. McMahon ultimately concluded Ms. Amendolia's 2017 work accident caused
the L3-L4 herniated disc and aggravated her L4-L5 spinal stenosis. He testified the new
knowledge of Ms. Amendolia's 2011 back complaints did not affect his causation
opinion. He said that her history "just [tells] me she had some prior back pain, but she
was working evidently in the six years prior to me seeing her until she had this injury."


                                            3
      He assigned a 23% permanent whole-person impairment using the sixth edition of
the American Medical Association Guides to the Evaluation of Permanent Impairment
(AMA Guides). He explained:

       Again, as you know, these are just simply guidelines to give us an idea, and
       I felt best (sic) upon the Table 17-4 on page 570 of the sixth edition that she
       had a 23 percent permanent physical impairment to the body as a whole
       based upon the findings on the page, primarily under Class 3.
       Primarily a herniated disc and documented residual radiculopathy, which
       she has. And it rates that as anywhere from 15 to 23, and I gave her 23
       percent.

(Emphasis added.)

       Dr. McMahon stated that he considered both the L3-L4 herniated disc and the L4-
L5 spinal stenosis when arriving at the impairment rating, explaining, "I primarily
combined them. I think the max was 23 percent." On cross-examination, he admitted
that he did not use the Pain Disability Questionnaire or the Clinical Studies Adjustment
sections in the AMA Guides.

       He recommended permanent restrictions of no lifting over ten pounds. He signed
the Physician Certification Form, finding that "due to permanent restrictions on activity
[she] has suffered as a result of the injury[,] [Ms. Amendolia] no longer has the ability to
perform [her] pre-injury occupation." He confirmed that while Ms. Amendolia cannot
perform her pre-injury occupation, she can perform other jobs within her restrictions.

        Dr. Bolt, a board-certified orthopedic surgeon, saw Ms. Amendolia for neck pain
and headaches. He diagnosed work-related neck sprain/strain and non-work-related
cervical spondylosis, which he described as arthritis and/or degenerative changes of the
cervical spine. He treated her conservatively with physical therapy, anti-inflammatory
medication, and injections. He confirmed the neck MRI showed no acute injury and that
the injections were placed at the levels where she had cervical spondylosis. However, he
reiterated that Ms. Amendolia "sustained a cervical sprain/strain, and also to some extent
aggravated her cervical spondylosis." He maintained that the need for injections was due
to the work injury.

      Dr. Bolt placed Ms. Amendolia at MMI on April 16, 2018. Using the AMA
Guides, Dr. Bolt assigned a 2% permanent whole-person impairment. He placed her in
Class 1 for her cervical strain and did not apply any modifiers because "it was my
opinion that no modifiers were applicable due to the lack of objective findings." He
permanently restricted her from prolonged cervical flexion or extension, which meant
more than 33% of the workday. He confirmed that she is capable of working in a job that
does not require her to hold her neck in a prolonged extended or flexed position.

                                             4
       Emory Valley sent Ms. Amendolia for an employer's examination with Dr.
Thomas Koenig, who is a board-certified orthopedic surgeon and senior disability
analyst, and a Bureau Medical Impairment Rating Registry physician. Dr. Koenig
compared the 2011 and 201 7 MRis, finding both showed multilevel degenerative disc
disease, facet changes, and stenosis throughout multiple levels of the lumbar spine. He
noted the difference is a L3-L4 disc herniation on the 2017 MRI that was not present on
the 2011 MRI. He also reviewed the 2011 EMG study that shows left L5-S 1
radiculopathy.

       Dr. Koenig testified that, secondary to the 2017 work incident, Ms. Amendolia
sustained a L3-L4 disc extrusion, lumbosacral strain, cervical strain without evidence of
radiculopathy, and possible malingering. He calculated her work-related permanent
impairment using the AMA Guides.

       For her low back, he placed her in a Class 1 category for her L3-L4 disc herniation
using Table 17-4 on page 570. Applying the adjustments for the modifiers, Ms.
Amendolia maintained a default grade C impairment, which correlated to 7% permanent
whole-person impairment. On cross-examination, Dr. Koenig indicated that the AMA
Guides provide a minimum impairment of 5% for lumbar disc herniations with non-
verifiable or resolved radiculopathy, and 10% for disc herniations with verified
radiculopathy. However, he stated that Ms. Amendolia presented for his examination
with non-verifiable left-leg pain.

        Considering her neck, Dr. Koenig placed her again in Class 1 category for soft-
tissue and nonspecific conditions using Table 17-2 on page 564. Applying the modifiers,
Ms. Amendolia had a grade B impairment, which correlated to a 1% permanent whole-
person impairment. Using the combined values chart on page 604, Dr. Koenig
determined Ms. Amendolia sustained an 8% permanent whole-person impairment.

       Regarding permanent restrictions, Dr. Koenig recommended no prolonged
extension or flexion of the cervical spine; no repetitive bending, stooping, or squatting;
and no lifting more than fifteen pounds.

                                  Vocational Disability

       To address Ms. Amendolia's vocational disability, Ms. Amendolia saw Dr. Craig
Colvin, who holds a doctorate in counselor education with an emphasis in disability
management and a master's in rehabilitation counseling. He conducted a situational
assessment to determine her current functional level, educational history, past work
experience, and activities of daily living to determine the impact on her capacity to work.
He also reviewed Ms. Amendolia's discovery responses and deposition testimony, Dr.
McMahon's deposition testimony, and the reports ofDrs. Bolt and Koenig.


                                            5
       During his situation assessment, Dr. Colvin noted Ms. Amendolia was a fifty-
seven-year-old resident of Anderson County, Tennessee. She has a high-school
education plus an associate of arts degree in social sciences. She had real estate training
twenty-five years ago and received her license. She also briefly worked in insurance
sales. Her primary work history was twenty-plus years working with disabled adults.

        Ms. Amendolia testified that her past jobs required lifting more than fifteen
pounds. She also indicated she is a slow typist and struggled to understand the computer
work when she worked in insurance. However, before her work injury, she had no
restrictions, required no accommodations, and had no trouble performing her job
responsibilities. Following the work injury, she worked light-duty until surgery, when
she was taken completely off work. Emory Valley could not accommodate her
restrictions, and ultimately her employment ended. She has not worked since.

        Based upon his situational assessment, review of the medical opinions, and
consideration of her permanent restrictions, Dr. Colvin testified that Ms. Amendolia
would not be able to perform the essential functions of her primary occupation as a care
provider to disabled persons. He also testified that, considering her permanent
restrictions described in the medical records, she would still have a significant
occupational disability, approximately 85%-90% in the local labor market. Considering
the restrictions in addition to her current complaints and difficulties, Dr. Colvin
"doubt[ed] seriously that she could maintain an eight-hour day with her limitations." He
indicated that realistically, her restrictions negatively impact her employability but do not
restrict her from all jobs.

        As for her current symptoms, Ms. Amendolia testified she continues to have low-
back problems with pain shooting into her legs as well as neck pain and headaches. She
stated she is never completely comfortable and must frequently change positions from
sitting to standing. Before the injury, she enjoyed an active lifestyle including hiking,
riding motorcycles, and playing with her grandchildren. After the injury, she has
difficulty sleeping and cannot clean her home, do laundry, or grocery shop. She either
seeks help from her daughter or modifies the activities. She testified she would love to
return to work, but she cannot do her prior job. When asked whether she thought she
could ever work, she responded, "Never say never," and later "I honestly don't know. I
hope I could return to work ... I don't foresee [returning to work] any time in the near
future."

                       Findings of Fact and Conclusions of Law
                                   Standard ofProof

       Ms. Amendolia has the burden of proof on all essential elements of her claim.
Scott v. Integrity Staffing Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6
(Aug. 18, 2015). "[A]t a compensation hearing where the injured employee has arrived

                                             6
at a trial on the merits, the employee must establish by a preponderance of the evidence
that ... she is, in fact, entitled to the requested benefits." Willis v. All Staff, 2015 TN
Wrk. Comp. App. Bd. LEXIS 42, at *18 (Nov. 9, 2015); see also Tenn. Code Ann. § 50-
6-239(c)(6) (2018).

       The parties stipulated that Ms. Amendolia sustained a work-related injury. Emory
Valley provided authorized treatment with Drs. McMahon and Bolt, whom Ms.
Amendolia selected from panels. Dr. McMahon diagnosed a left L3-L4 herniated disc
and a L4-L5 spinal stenosis and assigned a 23% permanent whole-person impairment.
Dr. Bolt diagnosed a cervical strain/sprain and assigned a 2% permanent whole-person
impairment. As authorized, panel-selected, treating physicians, their opinions on
causation and permanent medical impairment are presumed correct. To overcome the
presumption, Dr. Koenig's opinion must rebut their opinions by a preponderance of the
evidence. See Tenn. Code Ann. § § 50-6-102( 14 )(E) and 50-6-204(k)(7).

       Whenever expert opinions conflict, the Court "has the discretion to choose which
expert to accredit." Woods v. Ace-American Ins., No. E2013-01916-SC-R3-WC, 2014
Tenn. LEXIS 617, at* 10-11 (Tenn. Workers' Comp. Panel Aug. 15, 2014). In this case,
the Court is faced with two conflicts: (1) medical causation of Ms. Amendolia's spinal
stenosis, and (2) the impairment rating for Ms. Amendolia's work-related injuries. In
making this decision, the Court "is allowed . . . to consider the qualifications of the
experts, the circumstances of their examination, the information available to them, and
the evaluation of the importance of that information by other experts." Id. at* 11 (quoting
Orman v. Williams Sonoma, Inc., 803 S.W.2d 672, 676 (Tenn. 1991)).

       Considering these factors, all three physicians are board-certified orthopedic
surgeons. Both Drs. McMahon and Bolt treated Ms. Amendolia and examined her on
numerous occasions. In contrast, Dr. Koenig evaluated Ms. Amendolia only once. Drs.
McMahon and Dr. Koenig reviewed Ms. Amendolia's 2011 treatment records and
diagnostic tests, although Dr. McMahon did not review the records when he began
treating her, while Dr. Koenig did. Dr. McMahon placed little importance on the 2011
treatment, given that Ms. Amendolia continued to work for six years. However, Dr.
Koenig found her 2011 treatment important as evidence of preexisting degenerative
conditions and because she failed to mention her prior treatment and symptoms.

       Also, the Court notes that Dr. McMahon had an opportunity to evaluate and treat
Ms. Amendolia on a more extensive basis as compared to Dr. Koenig. As the Tennessee
Supreme Court stated, the physician having greater contact with Ms. Amendolia "would
have the advantage and opportunity to provide a more in-depth opinion, if not a more
accurate one." Orman, 803 S.W.2d at 677.




                                            7
              Causal Relationship of Ms. Amendolia 's L4-L5 spinal stenos is

       The Court next turns to the experts' opinions as to the cause of the L4-L5 spinal
stenosis. In weighing Drs. McMahon's and Koenig's causation opinions, a physician's
"expertise in utilizing the AMA Guides . . . is not relevant in determining the proper
diagnosis[.]" Payne v. United Parcel Serv., Inc., 2014 Tenn. LEXIS 1112, at *21 (Tenn.
Workers' Comp. Panel Dec. 30, 2014). Thus, Emory Valley's objections to Dr.
McMahon' s impairment calculations are immaterial in deciding which causal opinion to
adopt. Indeed, his expertise with the AMA Guides is also not relevant in rebutting Dr.
McMahon's presumption of correctness. Rather, the physician's experience, his nuanced
explanation of his diagnosis, and defense of his diagnosis are the relevant factors to be
considered. Id.

       Dr. McMahon ultimately concluded Ms. Amendolia's work accident caused the
L3-L4 herniated disc and aggravated her L4-L5 spinal stenosis. Despite no initial
knowledge of Ms. Amendolia's 2011 complaints, Dr. McMahon testified this information
did not affect his causation opinion. He said her history "just [tells] me she had some
prior back pain, but she was working evidently in the six years prior to me seeing her
until she had this injury." Ms. Amendolia testified she continued to have low-back
problems with pain shooting into her legs.

        Dr. McMahon treated Ms. Amendolia from August 2017 through the present. He
reviewed the 2017 MRI, which showed a left L3-L4 herniated disc compressing on the
L4 nerve root and significant L4-L5 spinal stenosis compressing the L5 nerve root. He
performed surgery. On February 15, 2018, he placed Ms. Amendolia at MMI for her low
back and noted that she still had lower-back pain radiating into her left leg and numbness
in her third and fourth toe on the left side. At the hearing, Ms. Amendolia similarly
testified to continued low-back pain with radicular pain in her legs.

        Dr. Koenig testified that, secondary to the work incident, Ms. Amendolia
sustained an L3-L4 disc extrusion, lumbosacral strain, cervical strain without evidence of
radiculopathy, and possible malingering.      He did not see objective findings of
radiculopathy but acknowledged that Ms. Amendolia presented for the examination with
left-leg pain.

       For these reasons, the Court adopts Dr. McMahon's causation opinion, finding Dr.
Koenig's opinion failed to rebut Dr. McMahon's opinion by a preponderance of the
evidence. Therefore, the Court concludes Ms. Amendolia's work injury caused the L3-
L4 disc herniation and radiculopathy and was the primary cause of the aggravation of her
L4-L5 spinal stenosis.




                                            8
                       Degree of Permanent Medical Impairment

       In weighing the experts' opinions on permanent impairment, the Court notes Dr.
Koenig's additional certifications in disability assessments. Further, Dr. Koenig
demonstrated a mastery of the AMA Guides and detailed how he calculated Ms.
Amendolia' s permanent impairment. Dr. Bolt also explained, in less detail, how he
calculated Ms. Amendolia's neck impairment and confirmed his use of the modifiers.
However, Dr. McMahon offered little to no explanation for how he arrived at Ms.
Amendolia's low-back rating. He identified only the class and admitted that he did not
use the modifiers.

       For her low back, Dr. Koenig assigned 7% permanent whole-person impairment.
He clarified that he rated Ms. Amendolia for her L3-L4 disc herniation as her primary
diagnosis and placed her in Class I for nonverifiable radiculopathy. However, Dr.
Koenig testified that the minimum permanent whole-person impairment for a disc
herniation with radiculopathy was 10%.

       In contrast, Dr. McMahon assigned a 23% permanent whole-person impairment
rating for the low back. He considered both the L3-L4 herniated disc with radiculopathy
and the L4-L5 spinal stenosis when arriving at the impairment rating, placing Ms.
Amendolia in Class 3 and assigning the maximum rating without using the modifiers. He
did not specify how he reached the maximum rating or the individual ratings applicable
for the L3-L4 herniated disc and the L4-L5 spinal stenosis, which he "combined" to
arrive at the rating.

      The Court finds Dr. Koenig's opinions successfully rebutted Dr. McMahon's on
permanent impairment. However, after adopting Dr. McMahon's opinions on causation,
the Court finds his diagnosis of the L3-L4 disc herniation with radiculopathy more
persuasive as the treating physician. Thus, based on Dr. Koenig's testimony that the
minimum rating for disc herniation with radiculopathy is 10%, the Court finds this as Ms.
Amendolia's appropriate rating.

       For the neck, Dr. Koenig and Dr. Bolt placed Ms. Amendolia in the same class of
impairment. However, Dr. Bolt did not use the modifiers due to lack of objective
findings and assigned 2% permanent impairment rating to the whole person. Dr. Koenig
used the modifiers and assigned a 1% permanent medical impairment. The Court again
adopts Dr. Koenig's permanent impairment and finds that he successfully rebutted Dr.
Bolt's opinion by a preponderance of the evidence. Therefore, as for her neck, the Court
concludes Ms. Amendolia sustained a 1% permanent whole-person impairment.

      Thus, the Court holds that Ms. Amendolia's work injury resulted in a combined
11 % permanent whole-person impairment.


                                           9
                              Extent of Permanent Disability

       Ms. Amendolia seeks permanent and total disability (PTD) benefits. The
Workers' Compensation Law provides: "When an injury not otherwise specifically
provided for in this chapter totally incapacitates the employee from working at an
occupation that brings the employee an income, the employee shall be considered totally
disabled[.]" Tenn. Code Ann. § 50-6-207( 4)(B).

        The PTD assessment is based upon numerous factors, including the employee's
skills and training, education, age, local job opportunities, and capacity to work at the
kinds of employment available in her disabled condition. Roberson v. Loretto Casket
Co., 722 S.W.2d 380, 384 (Tenn. 1986). Although a rating of anatomical disability by a
medical expert is also one of the relevant factors, "the vocational disability is not
restricted to the precise estimate of anatomical disability made by a medical witness."
Henson v. City of Lawrenceburg, 851 S.W.2d 809, 812 (Tenn. 1993). In addition, the
employee's "own assessment of [her] physical condition and resulting disability is
competent testimony that should be considered[.]" Mel/vain v. Russell Stover Candies,
Inc., 996 S.W.2d 179, 183 (Tenn. 1999).

       In support of her PTD claim, Ms. Amendolia relied on Dr. Colvin's testimony
concerning her vocational disability. Dr. Colvin testified that she would not be able to
perform the essential functions of her primary occupation as a care provider to the
disabled. He also testified that, considering her permanent restrictions, she would still
have a significant occupational disability, approximately 85%-90% in the local labor
market. In light of the restrictions and her current complaints and difficulties, Dr. Colvin
indicated that, realistically, her restrictions negatively impact her employability but
admitted that her restrictions do not prohibit her from all jobs. In addition, while Drs.
McMahon, Bolt, and Koenig assigned permanent restrictions, they did not indicate that
she was totally disabled from working due to her work-related conditions.

      Moreover, when asked whether she thought she could ever work, Ms. Amendolia
responded, "Never say never," and later "I honestly don't know. I hope I could return to
work ... I don't foresee [returning to work] any time in the near future." The Court finds
Ms. Amendolia credible despite her inability to recall her 2011 low-back treatment.

       Considering Dr. Colvin's testimony, the permanent restrictions, and Ms.
Amendolia's self-assessment of her work injury and resulting disability, the Court cannot
conclude that she is permanently and totally disabled. Thus, the Court denies her claim
for these benefits.

       The Court must then determine Ms. Amendolia's entitlement to permanent partial
disability benefits. The Workers' Compensation Law provides an injured employee may
recover the "original award," which is calculated by multiplying the permanent medical

                                            10
impairment rating by 450 weeks and then multiplying the result by the employee's
weekly compensation rate. This is the employee's initial period of compensation; the
period is determined by multiplying the rating by 450 weeks. See Batey v. Deliver This,
Inc., 2018 TN Wrk. Comp. App. Bd. LEXIS 2, *7-8 (Feb. 6, 2018); see also Tenn. Code
Ann. § 50-6-207(A).

       The Court holds Ms. Amendolia is entitled to an original award based upon an
11 % permanent impairment rating. Her original award equates to 49.5 weeks at her
stipulated compensation rate of $346.78, or $17,165.61.

       Further, the Court finds that Ms. Amendolia's initial compensation period expired
on March 29, 2019. Therefore, the Court holds her claims for increased benefits under
Tennessee Code Annotated section 50-6-207(3)(B) and extraordinary relief under
Tennessee Code Annotated section 50-6-242(a) are ripe for adjudication. The parties
shall appear for a Scheduling Hearing to set briefing deadlines and an evidentiary hearing
on these limited issues.

IT IS, THEREFORE, ORDERED as follows:

   1. Emory Valley shall provide Ms. Amendolia with medical treatment for her work
      injuries with Drs. McMahon and Bolt as the authorized treating physicians.

   2. Emory Valley shall pay Ms. Amendolia an original award lump-sum payment of
      $17,165.61. From this award, Ms. Amendolia's counsel shall be paid a lump-sum
      20% attorney fee, or $3,433.12.

   3. Ms. Amendolia's claims for increased benefits and extraordinary relief are
      reserved at this time.

   4. This case is set for a Scheduling Hearing on September 12, 2019, at 11:00 a.m.
      Eastern Time. The parties must call (865) 594-0091 or (toll-free) (855) 543-5041
      to participate.

   5. This Order shall not become final until the Compensation Order on the remaining
      issues is entered.

ENTERED September 3, 2019.




                                         PAMELA B. JOHNSON, .nJDGE
                                         Court of Workers' Compensation Claims

                                           11
                                     APPENDIX

Technical Record:
      1. Petition for Benefit Determination - March 9, 2018
      2. Petition for Benefit Determination - June 11, 2018
      3. Petition for Benefit Determination - September 17, 2018
      4. Dispute Certification Notice - November 21, 2018
      5. Scheduling Order
      6. Employee's Motion to Deem Admitted Requests for Admission
      7. Employer's Response to Employee's Motion to Deem Admitted
      8. Order Denying Motion to Deem Admitted
      9. Employee's Motion to Exclude Dr. Koenig's Testimony and Report
      10. Dispute Certification Notice - July 10, 2019
      11. Employer's Motion Requesting Scheduling Hearing and Continuance
      12. Employee's Proposed Exhibit List
      13. Employee's Proposed Witness List
      14. Employee's Prehearing Brief
      15. Employer's Prehearing Brief
      16. Employer's Witness and Exhibit List
      17. Employer's Response to Employee's Motion to Exclude Dr. Koenig's
           Testimony
      18. Employee's Response to Employer's Motion Requesting Scheduling Hearing
           and Continuance

Exhibits:
       1.   Employee's Deposition - Page 60
       2.   Employee's Responses to Interrogatories and Requests to Produce
       3.   Dr. Cletus McMahon's Deposition
       4.   Dr. Patrick Bolt's Deposition
       5.   Dr. Craig Colvin's Curriculum Vitae
       6.   Dr. Craig Colvin's Report
       7.   Dr. Thomas Koenig's Deposition




                                          12
                            CERTIFICATE OF SERVICE

       I certify that a copy of the Compensation Order was sent on September 3, 2019.

Name                      Certified   Fax    Email   Service sent to:
                           Mail
Timothy Roberto,                                 x   troberto@brownandroberto.com
Employee's Attorney

Chris R. Brooks                              x       crbrooks@mijs.com
Employer's Attorney




                                                  UM, COURT CLE
                                        WC.CourtClerk@tn.gov




                                            13